Citation Nr: 0111618	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from December 1988 to February 
1993.

This appeal arises from the June 1999 rating decision of the 
Buffalo, New York, Regional Office (RO) which continued a 10 
percent disability rating for the veteran's service-connected 
low back strain.  The veteran's notice of disagreement was 
received in May 2000.  The RO issued the statement of the 
case in June 2000.  The veteran's substantive appeal was 
received in June 2000.


REMAND

The veteran filed his claim for a low back injury in July 
1993.  By rating decision of June 1994, the RO determined 
that service connection was warranted and rated the veteran's 
low back disorder as 10 percent disabling.  The veteran made 
further contact with the RO in January 1999, indicating that 
his "medical condition" was worse and that he was receiving 
care at the Buffalo VA Medical Center (VAMC).  

In response to the veteran's January 1999 request for a 
reevaluation of his low back disorder, the RO scheduled a VA 
examination.  The veteran then submitted to an examination in 
May 1999.  He reported that he had incurred a low back injury 
during his service in the Persian Gulf region, and was 
treated conservatively in service.  He presented with 
complaints of progressively worsening low back pain, stating 
that it was constant.  He characterized it as dull, achy pain 
with stiffness in the mornings and sometimes throughout the 
day,with prolonged sitting.  He indicated that he experienced 
fatigue and lack of endurance from time to time, but did not 
report a history of flare-ups.  He stated that he was unable 
to stand or sit for prolonged periods, and that he was also 
unable to perform yard work, or to shovel snow.  He noted 
that he could not lift more than 25 pounds, and reported that 
he had left his job as an aircraft mechanic because the job 
required him to be in awkward positions most of the time.

Upon clinical evaluation, the examiner found well preserved 
lumbar lordosis and no fixed deformity in the entire spine.  
There was no atrophy of the paraspinal muscles.  There was 
pain on palpation in the L5 to S1 region, bilaterally.  Range 
of motion in the lumbosacral spine was as follows:  flexion 
to 80 degrees without pain, right and left lateral flexion to 
35 degrees without pain, extension to 25 degrees without 
pain, and right and left rotation to 45 degrees without pain.  
X-rays and a CT scan of the veteran's lumbosacral spine were 
within normal limits.  Based upon the findings from that 
examination, the RO determined that the current 10 percent 
disability rating would be continued.

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
This new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(a)).  Regarding the provision 
of medical examinations, the VCAA states:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).

As noted above, the report of the May 1999 VA examination 
recorded the veteran's report of limitation caused by 
discomfort or pain.  The Board nonetheless finds that the 
veteran's May 1999 VA examination was not fully adequate for 
the purpose of evaluating his service-connected low back 
disability.  The U.S. Court of Appeals for Veterans Claims 
has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Wisch v. Brown, 8 Vet.App. 
139 (1995) (medical examination must specifically address 
pertinent issues, and the silence of an examiner cannot be 
relied upon as evidence against a claim).

In this case, the report of the May 1999 examination noted 
the veteran's statements concerning fatigue and lack of 
endurance.  The examiner also noted the veteran's report of 
inability to sit or stand for prolonged periods, and that he 
was unable to lift more than 25 pounds.  But while the 
examiner did document the veteran's lumbosacral range of 
motion, he did not quantify the effect of fatigue and lack of 
endurance on that range of motion.  Thus, the Board finds 
that the May 1999 examination did not adequately evaluate the 
veteran's complaints of pain and fatigue on movement and use 
as required by the Court, in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In that case, the Court held that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court also held that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

Because of the above noted deficiency, the Board is without 
sufficient medical evidence to make a finding regarding the 
veteran's claim.  The Court has held that the Board, in 
rendering its final decision, must consider independent 
medical evidence in support of our findings of fact, rather 
than provide our own medical judgment in the guise of a Board 
decision.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
Accordingly, the veteran should be afforded an additional VA 
examination, to include consideration of the veteran's 
complaints of pain and fatigue on movement and use as 
required by the Court in DeLuca, supra.  

Further review of the record indicates that an August 1994 VA 
examination noted the veteran's complaint of pain radiating 
to his left heel.  The report of that examination indicated 
that the veteran presented complaining of such pain, though 
no clinical finding was made pursuant to that complaint.  A 
January 1999 treatment report indicates the presence of some 
left radicular symptoms.  Because this matter is being 
remanded for the orthopedic examination pursuant to DeLuca, 
the Board will direct that a neurological examination should 
be conducted as well.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a  claim for 
an increased rating, may result in denial of that claim.  38 
C.F.R. § 3.655 (2000). 

In addition, the Board notes that the veteran's claims folder 
does not appear to have been reviewed in conjunction with the 
May 1999 examination.  The RO's April 1999 examination 
request worksheet indicated that the claims folder was not to 
be made available to the VA examiner for review.  Moreover, 
in this regard, the report of the May 1999 VA medical 
examination provides no evidence that the veteran's claims 
folder was reviewed by the examiner.  The development of 
facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); Lineberger v. Brown, 
5 Vet.App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); 38 C.F.R. § 3.326 (2000).  The RO should 
therefore take the necessary measures to ensure that the 
veteran's claims folder is made available to the examiner 
prior to any future examination.

In view of the foregoing, the Board finds that additional 
development is necessary.  Therefore, this case is Remanded 
to the RO for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and non-VA 
medical care providers who have treated him 
for his low back disorder since January 
1999.  After securing the necessary 
release(s), the RO should request any such 
records not currently associated with the 
claims folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient treatment 
records from the Buffalo VAMC, and any other 
identified VA facility, since January 1999.  
Once obtained, all records must be 
associated with the claims folder.

3.  The RO should schedule the veteran for 
VA orthopedic and neurological examinations.  
The veteran should be properly notified of 
the date, time, and place of the 
examinations in writing.  The claims folder, 
to include a copy of this Remand, must be 
made available to the examiner(s) prior to 
examination.  Such tests as the examiners 
deem necessary should be performed.

a.  Special instructions for the 
orthopedic examiner:  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  If the examiner 
finds that it is not feasible to answer 
a particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.

(i)  The examiner should be asked 
to state the ranges of motion of 
the veteran's lumbar spine in 
degrees.  Moreover, the examiner 
should state the normal ranges of 
motion of the lumbar spine in 
degrees.

(ii)  The examiner should be 
asked to determine whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected low back disability, 
and, if feasible, these 
determinations must be expressed 
in terms of the degree of 
additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(iii)  The examiner should be 
asked to express an opinion as to 
whether pain in the low back 
could significantly limit 
functional ability during flare-
ups or during periods of repeated 
use.  This determination should 
also, if feasible, be portrayed 
in terms of the degree of 
additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

b.  Special instructions for the 
neurological examiner:  Any 
neurological complaints or findings 
attributable to the veteran's service-
connected disability of the low back 
should be identified.

(i)  The examiner should state 
whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of, or otherwise 
related to, his service-connected 
low back strain.  If so, the 
examiner should state whether the 
veteran experiences recurring 
attacks, and the degree of 
intermittent relief he 
experiences between those 
attacks.  The examiner should 
further state whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes, and the 
total duration of any such 
episodes.

(ii)  The examiner should also be 
asked whether there is evidence 
that the veteran has sciatic 
neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If 
so, the examiner should state 
whether the sciatic neuropathy 
results in demonstrable muscle 
spasm, absent ankle jerk, or any 
other positive neurological 
finding.  All factors upon which 
any medical opinion is based must 
be set forth for the record.

4.  Following completion of the foregoing, 
the RO should review the claims folder to 
ensure that all development actions have 
been conducted and completed in full.  If 
any development is incomplete, including 
absence from the medical reviews of  all 
opinions requested, appropriate corrective 
action is to be implemented.

5.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the above mentioned 
development actions have been conducted and 
completed in full.  In doing so, all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, should be 
completed.

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected disability, the RO should 
discuss the provisions of DeLuca v. Brown, 8 
Vet.App. 202 (1995), 38 C.F.R. §§ 4.40 and 
4.45, VAOPGCPREC 36-97 (December 12, 1997) 
(VA Office of the General Counsel determined 
that Diagnostic Code 5293, for rating 
intervertebral disc syndrome, is predicated 
upon limitation of motion and thus 38 C.F.R. 
§§ 4.40 and 4.45 must be considered in 
conjunction with that code), and 38 C.F.R. 
§ 3.655, if necessary.   If the decision 
remains adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



